 


109 HR 4110 IH: American Parity Act of 2005
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4110 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mr. Emanuel (for himself, Mr. DeFazio, Mr. Delahunt, Mr. Bishop of New York, Mr. Allen, Mr. Boucher, Mr. Clay, Mr. Costello, Mr. Etheridge, Mr. Frank of Massachusetts, Mr. Grijalva, Mr. Hastings of Florida, Mr. Holt, Mr. Kildee, Mr. Larson of Connecticut, Ms. Lee, Mr. McGovern, Mrs. Maloney, Mr. Meehan, Mr. George Miller of California, Ms. McCollum of Minnesota, Mr. Nadler, Mr. Owens, Mr. Pallone, Mr. Payne, Mr. Ryan of Ohio, Ms. Schakowsky, Ms. Slaughter, Mr. Stark, Mr. Taylor of Mississippi, Mr. Thompson of Mississippi, and Mr. Wexler) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To require grants to State and local governments for infrastructure and social services needs in the same amount as the amount of relief and reconstruction funds provided to Iraq. 
 
 
1.Short titleThis Act may be cited as the American Parity Act of 2005.  
2.Findings The Congress finds the following: 
(1)The Administration has requested and received funds for an ongoing multibillion dollar reconstruction for the Republic of Iraq. 
(2)In fiscal year 2003 and fiscal year 2004, approximately $21 billion was appropriated to the Iraq Relief and Reconstruction Fund (IRRF), of which $16.6 billion had been obligated and $9.5 billion had been spent by late July 2005. 
(3)The total projected cost of reconstruction through 2007 as estimated by the World Bank, the United Nations Development Group, and the Coalition Provisional Authority (CPA), is $55 billion. 
(4)The President has requested some funding for fiscal year 2006 to be appropriated to traditional foreign aid accounts rather than through the IRRF as in the past, making the total cost of reconstruction less predictable. 
(5)To date, the IRRF has allocated resources in Iraq— 
(A)with respect to education— 
(i)to rehabilitate 2,717 schools;  
(ii)to train 32,700 secondary school teachers and administrators; 
(iii)to distribute hundreds of thousands of desks, chairs, cabinets, chalkboards, and kits for primary and secondary schools;  
(iv)to install satellite internet access and computers at the Ministry of Education and all 21 Directorates of Education; and 
(v)to edit, print, and distribute more than 8.7 million math and science text books; 
(B) with respect to medical science— 
(i)to provide potable water for 400,000 people each day in Basra city and 170,000 in Kirkuk and Mosul; 
(ii)to vaccinate over 3,000,000 children under the age of five and 700,000 pregnant women; 
(iii)to provide supplementary doses of vitamin A for more than 600,000 children under two years old; 
(iv)to renovate 110 primary health care centers; and 
(v)to train 2,000 health educators, teachers, religious leaders, and youth to mobilize communities on hygiene, diarrhea, breast-feeding, nutrition, and immunization issues; and 
(C)with respect to technology and infrastructure— 
(i)to complete 3 major bridges and 36 detailed bridge assessments; 
(ii)to construct 72 kilometers of new railroad track and facilities between the Port of Umm Qasr and Shuaiba Junction; 
(iii)to rehabilitate parts of the Sweet Water Canal system, including repairing breaches and cleaning the main reservoir; 
(iv)to refurbish 14 water treatment plants around Basra serving 1.75 million people; and 
(v)to conduct marshland restoration activities. 
(6)The President’s budget has eliminated or reduced domestic spending in many areas where resources have been allocated in Iraq, including— 
(A)eliminating 48 education programs totaling $4.3 billion; 
(B)reducing spending on student loans by $10.7 billion over 10 years; 
(C)cutting Medicaid by $60 billion; 
(D)reducing health professions training from $300 million to $89 million; 
(E)cutting funding for Amtrak by $847 million or 70.2 percent; 
(F)decreasing funding for the Clean Water State Revolving Fund by $361 million; 
(G)suspending or canceling 31 Army Corps of Engineers projects previously requested by the President and funded by Congress; 
(H)cutting funding for the Environmental Protection Agency by $452 million; 
(I)reducing the budget for First Responders by $1.6 billion; and 
(J)eliminating the Community Development Block Grant program, a funding cut of $4.6 billion. 
(7)State and local governments in the United States have their own unmet infrastructure and social services needs. 
(8)State and local Governments are experiencing financial difficulties at a time when a greater funding burden is being shifted to them. 
(9)State and local Governments deserve, at a minimum, the same level of Federal investment to address infrastructure and social services shortfalls as the amount of relief and reconstruction funds provided to Iraq. 
3.Formula grants to states and local governments 
(a)PurposeThe Secretary of the Treasury (referred to in this section as the Secretary) shall in accordance with this section make grants to States and local governments for the purpose of assisting grantees in making priority expenditures. 
(b)Priority expendituresFor purposes of this section, the term priority expenditures means only— 
(1)ordinary and necessary maintenance and operating expenses for— 
(A)primary, secondary, or higher education, including school building renovation; 
(B)public safety; 
(C)public health, including hospitals and public health laboratories; 
(D)social services for the disadvantaged or aged; 
(E)roads, transportation, and water infrastructure; and 
(F)housing; and 
(2)ordinary and necessary capital expenditures authorized by state law. 
(c)Allocation of grants 
(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary shall establish a formula for determining the allocation of grants under subsection (a). The formula shall give priority weight to the following factors: 
(A)The unemployment rate in relation to the national average unemployment rate. 
(B)The duration of the unemployment rate above such average. 
(C)The median income. 
(D)The population. 
(E)The poverty rate. 
(2)Local governmentsIn making grants under subsection (a), the Secretary shall ensure that not less than one-third of the amount appropriated under subsection (f) is made available to local governments under the applicable laws of a given State. 
(d)Application for grantA grant may be made under subsection (a) only if an applicant for the grant is submitted to the Secretary and the application is in such form, is made in such manner, and contains such agreements, assurances, and information as the Secretary determines to be necessary to carry out this section. 
(e)Authorization of appropriationFor the purpose of making grants under subsection (a), there is authorized to be appropriated to the Secretary for fiscal year 2007 an amount equal to at least the total amount appropriated for fiscal year 2006 in supplemental appropriation Acts, and other appropriation Acts, for the reconstruction of Iraq. Amounts appropriated under the preceding sentence shall be in addition to, and not in lieu of, other amounts appropriated for payments to States and local governments.   
 
